443 F.2d 1178
UNITED STATES of America, Appellee,v.Paul G. KOPOLSKY, Appellant.
No. 1020, Docket 71-1251.
United States Court of Appeals, Second Circuit.
Argued July 1, 1971.Decided July 6, 1971.

Frederick H. Block, New York City, for appellant.
Arthur A. Munisteri, Asst. U.S. Atty., Whitney North Seymour, Jr., U.S. Atty., for the Southern District of New York, Howard Wilson, Asst. U.S. Atty., on the brief, for appellee.
Before FEINBERG and MANSFIELD, Circuit Judges, and BARTELS, District Judge.1
PER CURIAM:


1
Paul G. Kopolsky appeals from judgment of conviction of perjury, 18 U.S.C. 1621.  We have considered appellant's brief and argument on appeal and have reviewed the record, and we find no error.  Judgment affirmed.



1
 Of the Eastern District of New York, sitting by designation